Clinton, J.,
dissenting in part and concurring in part.
If the allegations of the plaintiff’s amended petition are true, as they must be assumed to be for the purposes of the demurrer, then he is entitled to some relief even though it is not the relief for which he prays. The City of Lincoln concedes in its brief that if he proves the al*258legations of his petition he would be entitled to have the conveyance set aside because it was obtained by reason of a misrepresentation that the property was being acquired for public use when in fact it was being acquired for private use. The City argues merely that the plaintiff is not entitled to the relief for which he prays, that is, damages. The City points out that the request for damages in the form of additional compensation for the property conveyed amounts to an affirmance of the contract, whereas his remedy is to have the conveyance set aside. Rankin v. Bigger, 128 Neb. 800, 260 N. W. 202. The City’s position 'correctly recognizes the fundamental principle that the power of eminent domain may not be exercised to permit the taking of private property for private use and that any action to do so is unconstitutional. Moritz v. Buglewicz, 187 Neb. 819, 194 N. W. 2d 215; Burger v. City of Beatrice, 181 Neb. 213, 147 N. W. 2d 784.
I would remand the cause with leave to the plaintiff to amend his prayer to ask to have the conveyance set aside and to pray for any consequential damages he may have suffered. This he is entitled to do under the provisions of section 25-854, R. R. S. 1943. If he declines to do so then his petition should be dismissed.